DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 11/26/2019 for application number 16/696,673. The Office acknowledges receipt of the following: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-20 are presented for examination.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “the historical trend.” However, parent claim 7 recites two different historical trends, and it is unclear which limitation “the historical trend” is referring back to.
Claim 9 recites the limitations "the request" and “the historical trend”.  There is insufficient antecedent basis for the limitations in the claim.
Claim 10 recites the limitations "the most frequently requested trend" and “the strongest trend.”  There is insufficient antecedent basis for the limitations in the claim.
Claim 11 recites the limitations "the most frequently requested trend" and “the strongest trend.”  There is insufficient antecedent basis for the limitations in the claim
Claim 16 recites the limitations "the request" and “the historical trend”.  There is insufficient antecedent basis for the limitations in the claim
Claim 20 recites the limitations "the most frequently requested trend" and “the strongest trend.”  There is insufficient antecedent basis for the limitations in the claim

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7, 12-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMaster et al. (Pub. No. 2020/0258609) in view of Vaccaro (Pub. No. 2019/0019578).

In reference to claim 1, McMaster teaches a method (para. 0004), comprising: requesting via a cloud server (sever may be cloud device, para. 0101) at least one patient response … [at] a wireless device including at least one query of at least one health related issue (questionnaire sent to wireless user device, including plurality of health questions, para. 0031-36); receiving at least one patient response to the at least one query (responses to questions received, para. 0035-36); providing via the cloud server at least one urgent tagged historical trend … (urgent trends are identified in the user’s responses, para. 0036-42, 0090-91); and displaying the at least one urgent tagged historical trend (notification of urgent trends can be sent and displayed, para. 0036-42, 0090-91).
However, McMaster does not teach at least one message sent to a wireless device; determining at least one objective data historical trend of the at least one response; determining at least one subjective data historical trend of the at least one response; providing via the cloud server at least one 
Vaccaro teaches at least one message sent to a wireless device (questionnaires can be sent by SMS to user, or via a messaging within an app, para. 0038-49); determining at least one objective data historical trend of the at least one response; determining at least one subjective data historical trend of the at least one response (objective and subjective data is tracked over time to determine the patient’s progress, which is determining historical trends, para. 0076-77, 0081-84, 0090, 0094); providing via the cloud server at least one urgent tagged historical trend based on at least one of the at least one objective data historical trend and the at least one subjective data historical trend (based on both the objective and subjective data, a high risk flag can be produced, and an alert is sent and displayed, para. 0087; data includes trendlines, para. 0021-22, 0058).
It would have been obvious to one of ordinary skill in art, having the teachings of McMaster and Vaccaro before the earliest effective filing date, to modify the query and trends as disclosed by McMaster to include the message-sent query and objective / subjective trends as taught by Vaccaro.
One of ordinary skill in the art would have been motivated to modify the query and trends of McMaster to include the message-sent query and objective / subjective trends of Vaccaro because (1), McMaster does not teach how patients receive the questionnaires, and Vaccaro teaches messaging is easy for patients to use (Vaccaro, para. 0093), and (2) objective and subjective trends help better track a patient’s progress (Vaccaro, para. 0077-78).
In reference to claim 5, McMaster and Vaccaro teach the method of claim 1 further comprising receiving at the cloud server at least one request for review (McMaster teaches requesting a review of trends, fig. 2C and para. 0044, 0057) of at least one of at least one objective data historical trend and at least one subjective data historical trend
In reference to claim 7, McMaster and Vaccaro teach the method of claim 1 further comprising sending (McMaster teaches sending trends to requesting mobile device, fig. 2C and para. 0044, 0057) at least one of the at least one objective data historical trend and the at least one subjective data historical trend to a requestor wireless device (Vaccaro teaches objective and subjective trends, para. 0076-77, 0081-84, 0090, 0094).
In reference to claim 12, McMaster teaches the method of claim 1, further comprising sending via the cloud server at least one follow on query to a patient (follow-up questions can be asked, para. 0074).

In reference to claim 13, McMaster teaches a non-transitory computer readable medium comprising instructions that, when read by a processor, cause the processor to perform (para. 0006): requesting via a cloud server (sever may be cloud device, para. 0101) at least one patient response … [at] a wireless device including at least one query of at least one health related issue (questionnaire sent to wireless user device, including plurality of health questions, para. 0031-36); receiving at least one patient response to the at least one query (responses to questions received, para. 0035-36); providing via the cloud server at least one urgent tagged historical trend … (urgent trends are identified in the user’s responses, para. 0036-42, 0090-91); and displaying the at least one urgent tagged historical trend (notification of urgent trends can be sent and displayed, para. 0036-42, 0090-91).
However, McMaster does not teach at least one message sent to a wireless device; determining at least one objective data historical trend of the at least one response; determining at least one subjective data historical trend of the at least one response; providing via the cloud server at least one urgent tagged historical trend based on at least one of the at least one objective data historical trend and the at least one subjective data historical trend.
at least one message sent to a wireless device (questionnaires can be sent by SMS to user, or via a messaging within an app, para. 0038-49); determining at least one objective data historical trend of the at least one response; determining at least one subjective data historical trend of the at least one response (objective and subjective data is tracked over time to determine the patient’s progress, which is determining historical trends, para. 0076-77, 0081-84, 0090, 0094); providing via the cloud server at least one urgent tagged historical trend based on at least one of the at least one objective data historical trend and the at least one subjective data historical trend (based on both the objective and subjective data, a high risk flag can be produced, and an alert is sent and displayed, para. 0087; data includes trendlines, para. 0021-22, 0058).
It would have been obvious to one of ordinary skill in art, having the teachings of McMaster and Vaccaro before the earliest effective filing date, to modify the query and trends as disclosed by McMaster to include the message-sent query and objective / subjective trends as taught by Vaccaro.
One of ordinary skill in the art would have been motivated to modify the query and trends of McMaster to include the message-sent query and objective / subjective trends of Vaccaro because (1), McMaster does not teach how patients receive the questionnaires, and Vaccaro teaches messaging is easy for patients to use (Vaccaro, para. 0093), and (2) objective and subjective trends help better track a patient’s progress (Vaccaro, para. 0077-78).

In reference to claim 18, McMaster teaches a system, comprising: at least one cloud based processor; and at least one memory electrically coupled to the at least one processor and storing an application, wherein the processor performs operations to: (para. 0006): request via a cloud server (sever may be cloud device, para. 0101) at least one patient response … [at] a wireless device including at least one query of at least one health related issue (questionnaire sent to wireless user device, including plurality of health questions, para. 0031-36); receive at least one patient response to the at least one query (responses to questions received, para. 0035-36); provide via the cloud server at least one urgent tagged historical trend … (urgent trends are identified in the user’s responses, para. 0036-42, 0090-91); and display the at least one urgent tagged historical trend (notification of urgent trends can be sent and displayed, para. 0036-42, 0090-91).
However, McMaster does not teach at least one message sent to a wireless device; determining at least one objective data historical trend of the at least one response; determining at least one subjective data historical trend of the at least one response; providing via the cloud server at least one urgent tagged historical trend based on at least one of the at least one objective data historical trend and the at least one subjective data historical trend.
Vaccaro teaches at least one message sent to a wireless device (questionnaires can be sent by SMS to user, or via a messaging within an app, para. 0038-49); determine at least one objective data historical trend of the at least one response; determine at least one subjective data historical trend of the at least one response (objective and subjective data is tracked over time to determine the patient’s progress, which is determining historical trends, para. 0076-77, 0081-84, 0090, 0094); provide via the cloud server at least one urgent tagged historical trend based on at least one of the at least one objective data historical trend and the at least one subjective data historical trend (based on both the objective and subjective data, a high risk flag can be produced, and an alert is sent and displayed, para. 0087; data includes trendlines, para. 0021-22, 0058).
It would have been obvious to one of ordinary skill in art, having the teachings of McMaster and Vaccaro before the earliest effective filing date, to modify the query and trends as disclosed by McMaster to include the message-sent query and objective / subjective trends as taught by Vaccaro.
One of ordinary skill in the art would have been motivated to modify the query and trends of McMaster to include the message-sent query and objective / subjective trends of Vaccaro because (1), McMaster does not teach how patients receive the questionnaires, and Vaccaro teaches messaging is easy for .


Claims 2-4, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMaster et al. (Pub. No. 2020/0258609) in view of Vaccaro (Pub. No. 2019/0019578) as applied to claims 1, 13, and 18 above, and in further view of Sun (Pub. No. 2015/0270980).

In reference to claim 2, McMaster and Vaccaro do not teach the method of claim 1 further comprising determining at least one linkage between the at least one objective data historical trend and the at least one subjective data historical trend (Vaccaro uses the “combination” of subjective and objective health data, but does not explicitly state determining the two have a linkage).
Sun teaches the method of claim 1 further comprising determining at least one linkage between the at least one objective data historical trend and the at least one subjective data historical trend (a correlation between subjective and objective health data is found, para. 0010).
It would have been obvious to one of ordinary skill in art, having the teachings of McMaster, Vaccaro, and Sun before the earliest effective filing date, to modify the trends as disclosed by McMaster to include the objective and subjective link as taught by Sun.
One of ordinary skill in the art would have been motivated to modify the trends of McMaster to include the objective and subjective link of Sun because it can help provide more accurate healthcare advisories (Sun, para. 0005-10).
In reference to claim 3, McMaster and Sun teach the method of claim 2 further comprising providing via the cloud server at least one urgent tagged linkage trend (Sun teaches determining a linkage and a corresponding health advisory, para. 0010) to a healthcare provider based on the at least one determined linkage (McMaster teaches determining an urgent trend, and providing an urgent trend to a healthcare provider, para. 0036-42, 0090-91; fig. 2C and para. 0044, 0057).
In reference to claim 4, McMaster and Sun teach the method of claim 2, further comprising sending via the cloud server the at least one linkage (Sun teaches determining a linkage and a corresponding health advisory, para. 0010) and a follow on response to at least one healthcare provider (McMaster teaches determining an urgent trend, sending an urgent trend to a healthcare provider, and allowing the healthcare provider to respond, para. 0036-42, 0090-91; fig. 2C and para. 0044-47, 0056-60).

In reference to claim 15, McMaster teaches the non-transitory computer readable medium of claim 13, further comprising: providing via the cloud server at least one urgent tagged … trend to a healthcare provider (determining an urgent trend, and providing an urgent trend to a healthcare provider, para. 0036-42, 0090-91; fig. 2C and para. 0044, 0057).
However, McMaster and Vaccaro do not teach determining at least one linkage between the at least one objective data historical trend and the at least one subjective data historical trend; and providing … based on the at least one determined linkage.
Sun teaches determining at least one linkage between the at least one objective data historical trend and the at least one subjective data historical trend; and providing … based on the at least one determined linkage (a correlation between subjective and objective health data is found and provided, para. 0010).
It would have been obvious to one of ordinary skill in art, having the teachings of McMaster, Vaccaro, and Sun before the earliest effective filing date, to modify the trends as disclosed by McMaster to include the objective and subjective link as taught by Sun.


In reference to claim 19, McMaster teaches the non system of claim 18, wherein the processor further performs an operation to: provide via the cloud server at least one urgent tagged … trend to a healthcare provider (determining an urgent trend, and providing an urgent trend to a healthcare provider, para. 0036-42, 0090-91; fig. 2C and para. 0044, 0057).
However, McMaster and Vaccaro do not teach determine at least one linkage between the at least one objective data historical trend and the at least one subjective data historical trend; and provide … based on the at least one determined linkage.
Sun teaches determine at least one linkage between the at least one objective data historical trend and the at least one subjective data historical trend; and provide … based on the at least one determined linkage (a correlation between subjective and objective health data is found and provided, para. 0010).
It would have been obvious to one of ordinary skill in art, having the teachings of McMaster, Vaccaro, and Sun before the earliest effective filing date, to modify the trends as disclosed by McMaster to include the objective and subjective link as taught by Sun.
One of ordinary skill in the art would have been motivated to modify the trends of McMaster to include the objective and subjective link of Sun because it can help provide more accurate healthcare advisories (Sun, para. 0005-10).


Claim 6, 10-11, 14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMaster et al. (Pub. No. 2020/0258609) in view of Vaccaro (Pub. No. 2019/0019578) as applied to claims 1, 5, 13, and 18 above, and in further view of Vinals (Pub. No. 2015/0310455).

In reference to claim 6, McMaster and Vaccaro do not teach the method of claim 5 further comprising sorting at least one of the at least one objective data historical trend and the at least one subjective data historical trends by strongest trend.
Vinals teaches the method of claim 5 further comprising sorting at least one of the at least one objective data historical trend and the at least one subjective data historical trends by strongest trend (data can be sorted by order of importance, which is an indication of strength, para. 0121).
It would have been obvious to one of ordinary skill in art, having the teachings of McMaster, Vaccaro, and Vinals before the earliest effective filing date, to modify the trends as disclosed by McMaster to include the sorting as taught by Vinals.
One of ordinary skill in the art would have been motivated to modify the trends of McMaster to include the sorting of Vinals because it allows users to list trends in a customized order (Vinals, para. 0005-10).
In reference to claim 10, McMaster and Vaccaro do not teach the method of claim 1, further comprising displaying at the wireless device at least one of the most frequently requested trend and the trend showing the strongest trend.
the method of claim 1, further comprising displaying at the wireless device at least one of the most frequently requested trend and the trend showing the strongest trend (data can be sorted by order of importance or by most frequently viewed, para. 0121). 
It would have been obvious to one of ordinary skill in art, having the teachings of McMaster, Vaccaro, and Vinals before the earliest effective filing date, to modify the trends as disclosed by McMaster to include the sorting as taught by Vinals.
One of ordinary skill in the art would have been motivated to modify the trends of McMaster to include the sorting of Vinals because it allows users to list trends in a customized order (Vinals, para. 0005-10).
In reference to claim 11, McMaster and Vaccaro do not teach the method of claim 1, further comprising informing at least one healthcare professional of at least one of the most frequently requested trend and the strongest trend.
Vinals teaches the method of claim 1, further comprising informing at least one healthcare professional of at least one of the most frequently requested trend and the strongest trend (data can be sorted by most frequently viewed, para. 0121). 
It would have been obvious to one of ordinary skill in art, having the teachings of McMaster, Vaccaro, and Vinals before the earliest effective filing date, to modify the trends as disclosed by McMaster to include the sorting as taught by Vinals.
One of ordinary skill in the art would have been motivated to modify the trends of McMaster to include the sorting of Vinals because it allows users to list trends in a customized order (Vinals, para. 0005-10).

In reference to claim 14, McMaster and Vaccaro do not teach the non-transitory computer readable medium of claim 13, further comprising further comprising sorting at least one of the at least 
Vinals teaches the non-transitory computer readable medium of claim 13, further comprising further comprising sorting at least one of the at least one objective data historical trend and the at least one subjective data historical trends by strongest trend (data can be sorted by order of importance, which is an indication of strength, para. 0121).
It would have been obvious to one of ordinary skill in art, having the teachings of McMaster, Vaccaro, and Vinals before the earliest effective filing date, to modify the trends as disclosed by McMaster to include the sorting as taught by Vinals.
One of ordinary skill in the art would have been motivated to modify the trends of McMaster to include the sorting of Vinals because it allows users to list trends in a customized order (Vinals, para. 0005-10).

In reference to claim 17, McMaster and Vaccaro do not teach the non-transitory computer readable medium of claim 13, further comprising: displaying at the wireless device at least one of the most frequently requested trend and the trend showing the strongest trend; and informing at least one healthcare professional of at least one of the most frequently requested trend and the strongest trend.
Vinals teaches the non-transitory computer readable medium of claim 13, further comprising: displaying at the wireless device at least one of the most frequently requested trend and the trend showing the strongest trend; and informing at least one healthcare professional of at least one of the most frequently requested trend and the strongest trend (data can be sorted by order of importance or by most frequently viewed, para. 0121). 

One of ordinary skill in the art would have been motivated to modify the trends of McMaster to include the sorting of Vinals because it allows users to list trends in a customized order (Vinals, para. 0005-10).

In reference to claim 20, McMaster and Vaccaro do not teach the system of claim 18, wherein the processor further performs an operation to: display at the wireless device at least one of the most frequently requested trend and the trend showing the strongest trend; and inform at least one healthcare professional of at least one of the most frequently requested trend and the strongest trend.
Vinals teaches the system of claim 18, wherein the processor further performs an operation to: display at the wireless device at least one of the most frequently requested trend and the trend showing the strongest trend; and inform at least one healthcare professional of at least one of the most frequently requested trend and the strongest trend (data can be sorted by order of importance or by most frequently viewed, para. 0121). 
It would have been obvious to one of ordinary skill in art, having the teachings of McMaster, Vaccaro, and Vinals before the earliest effective filing date, to modify the trends as disclosed by McMaster to include the sorting as taught by Vinals.
One of ordinary skill in the art would have been motivated to modify the trends of McMaster to include the sorting of Vinals because it allows users to list trends in a customized order (Vinals, para. 0005-10).

Claims 8-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMaster et al. (Pub. No. 2020/0258609) in view of Vaccaro (Pub. No. 2019/0019578) as applied to claims 1 and 16 above, and in further view of Klein et al. (Pub. No. 2018/0075219).

In reference to claim 8, McMaster and Vaccaro do not teach the method of claim 7 further comprising storing via the cloud server at least one of a timestamp and a frequency of request for review of the historical trend.
Klein teaches the method of claim 7 further comprising storing via the cloud server at least one of a timestamp and a frequency of request for review of the historical trend (timestamp, para. 0136).
It would have been obvious to one of ordinary skill in art, having the teachings of McMaster, Vaccaro, and Klein before the earliest effective filing date, to modify the trends as disclosed by McMaster to include the timestamp as taught by Klein.
One of ordinary skill in the art would have been motivated to modify the trends of McMaster to include the timestamp of Klein because it would allow for tracking effectiveness of different events and treatments (Klein, para. 0134-137).
In reference to claim 9, McMaster and Vaccaro do not teach the method of claim 1 further comprising determining whether there has been an effect of the request for review of the historical trend on subsequent biometric data.
Klein teaches the method of claim 1 further comprising determining whether there has been an effect of the request for review of the historical trend on subsequent biometric data (determination is made for how effective different engagement events are, para. 0134-137).
It would have been obvious to one of ordinary skill in art, having the teachings of McMaster, Vaccaro, and Powell before the earliest effective filing date, to modify the trends as disclosed by McMaster and Vaccaro to include the effectiveness determination as taught by Klein.
One of ordinary skill in the art would have been motivated to modify the trends of McMaster and Vaccaro to include the effectiveness determination of Klein because it can help better determine what events and mechanisms of action are most effective for a patient (Klein, para. 0134-137).

In reference to claim 16, McMaster and Vaccaro do not teach the non-transitory computer readable medium of claim 13, further comprising determining whether there has been an effect of the request for review of the historical trend on subsequent biometric data.
Klein teaches the non-transitory computer readable medium of claim 13, further comprising determining whether there has been an effect of the request for review of the historical trend on subsequent biometric data (determination is made for how effective different engagement events are, para. 0134-137).
It would have been obvious to one of ordinary skill in art, having the teachings of McMaster, Vaccaro, and Powell before the earliest effective filing date, to modify the trends as disclosed by McMaster and Vaccaro to include the effectiveness determination as taught by Klein.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perry et al. (Pub. No. 2008/0262872), which teaches surveying a user, and making determinations based on the objective and subjective data (see abstract); and Dees et al. (Pub. No. 2015/0112722) which teaches trends based on subjective and objective data (see abstract).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174